Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about October 31, 2003, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that the agency’s diligent efforts to encourage the parental relationship were thwarted by respondent’s sporadic attendance at visitation, agency counseling meetings, service plan reviews and other agency appointments, her failure to complete a substance abuse program, and her noncooperation with other components of the agency’s service plan (see Matter of Byron Christopher Malik J., 309 AD2d 669 [2003]). A preponderance of the evidence shows that respondent does not have a realistic and feasible plan for providing the child with an adequate and stable home as might warrant a suspended judgment (see Matter of Charlene Lashay J., 280 AD2d 320 [2001]), and that termination of parental rights is in the child’s best interests. Concur — Tom, J.P., Andrias, Saxe, Friedman and Nardelli, JJ.